DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection under 35 U.S.C. §112(b)

Applicant’s arguments, see page 7, line 8 through line 11, and the amendment to the claims, filed August 15, 2022, with respect to the rejection of claims 4-5 and 12 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The rejection of claims 4-5 and 12 under 35 U.S.C. §112(b) has been withdrawn.

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 7, line 13 through page 8, line 15, and the amendment to independent claims 1 and 16, filed August 15, 2022, with respect to the rejection of claims 1-8, 10, 13 and 15-16 under 35 U.S.C. §102(a)(1) as being anticipated by Takahashi (U.S. Patent Application Publication No. US 2019/0180482 A1) have been fully considered and are persuasive. The rejection of claims 1-8, 10, 13 and 15-16 under 35 U.S.C. §102(a)(1) as being anticipated by Takahashi (U.S. Patent Application Publication No. US 2019/0180482 A1) has been withdrawn.

Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 8, line 17 through page 9, line 3, and the amendment to independent claims 1 and 16, filed August 15, 2022, with respect to the rejection of claim 9 under 35 U.S.C. §103(a) as being unpatentable over Takahashi (U.S. Patent Application Publication No. US 2019/0180482 A1) in view of Liu (U.S. Patent Application Publication No. US 2019/0005686 A1) have been fully considered and are persuasive. The rejection of claim 9 under 35 U.S.C. §103(a) as being unpatentable over Takahashi (U.S. Patent Application Publication No. US 2019/0180482 A1) in view of Liu (U.S. Patent Application Publication No. US 2019/0005686 A1) has been withdrawn.

New Grounds of Rejection 
Applicant’s arguments with respect to claims 1, 8 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 14-16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Stevens et al. (U.S. Patent Application Publication No. US 2014/0177803 A1) (hereafter referred to as “Stevens”).
	With regard to claim 1, Stevens describes calculating a noise intensity from data acquired during a first scan for obtaining a signal (refer for example to the abstract and paragraph [0059], which discusses the first scanning parameters, and paragraphs [0021], [0022] and [0024] which discuss obtaining a noise level and noise index for the first image and first scanning parameters); and calculating a denoising intensity used for a denoising process based on the noise intensity and a difference between an imaging condition for the first scan and an imaging condition for a second scan, the denoising process being applied to data obtained by the second scan (refer to paragraphs [0024], [0027], [0028], [0030], [0031], [0033], [0034], 0037] and [0062], which discuss determining the difference between the first scanning parameters and the second scanning parameters and which are used to reduce noise levels and noise index).
Stevens does not expressly describe a system using MR scans for obtaining MR signals, as Stevens describes the system with respect to a CT imaging system. However, Stevens does mention in both paragraphs [0054] and [0057] that the system “may be a ... magnetic resonance imaging (MRI) system” which obtains MR signals. 
Given the teachings of the Stevens reference, namely that the system of reducing noise images by using initial scanning parameters and finding a difference between the first scanning parameters and second scanning parameters in various medical imaging modalities, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stevens system to accommodate a magnetic resonance imaging (MRI) system according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Stevens (refer for example to paragraphs [0054] and [0057]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
As to claim 8, Stevens describes wherein the processing circuitry further performs the denoising process on second data acquired during the second MR scan based on the denoising intensity (refer to paragraphs [0024], [0027], [0028], [0030], [0031], [0033], [0034], 0037] and [0062], which discuss determining the difference between the first scanning parameters and the second scanning parameters and which are used to reduce noise levels and noise index).
In regard to claim 14, Stevens describes wherein the medical information processing apparatus is a magnetic resonance imaging apparatus (refer for example to paragraphs [0054] and [0057]).
With regard to claim 15, Stevens describes wherein the second MR scan is main scan for generating a diagnostic image, and the first MR scan is a scan carried out independently by the mam scan (refer for example to paragraphs [0054] and [0057], and paragraphs [0039] and [0069] which discuss the second scanning generating a diagnostic image).
As to claim 16, Stevens describes receiving first data resulting from a first scan for obtaining a medical imaging signal (refer for example to the abstract and paragraph [0059], which discusses the first scanning parameters, and paragraphs [0021], [0022] and [0024] which discuss obtaining a noise level and noise index for the first image and first scanning parameters); calculating a noise intensity from said first data acquired during the first a medical imaging scan (refer for example to the abstract and paragraph [0059], which discusses the first scanning parameters, and paragraphs [0021], [0022] and [0024] which discuss obtaining a noise level and noise index for the first image and first scanning parameters); calculating a denoising intensity used for a denoising process based on the noise intensity and a difference between an imaging condition for the first a medical imaging scan and an imaging condition for a second a medical imaging scan (refer to paragraphs [0024], [0027], [0028], [0030], [0031], [0033], [0034], 0037] and [0062], which discuss determining the difference between the first scanning parameters and the second scanning parameters and which are used to reduce noise levels and noise index); receiving second data resulting from the second a medical imaging scan; and applying a denoising process to the second data obtained by the second a medical imaging scan (refer for example to paragraphs [0024], [0027], [0028], [0030], [0031], [0033], [0034], 0037] and [0062], which discuss determining the difference between the first scanning parameters and the second scanning parameters and which are used to reduce noise levels and noise index).
Stevens does not expressly describe a system using MR scans for obtaining MR signals, as Stevens describes the system with respect to a CT imaging system. However, Stevens does mention in both paragraphs [0054] and [0057] that the system “may be a ... magnetic resonance imaging (MRI) system” which obtains MR signals. 
Given the teachings of the Stevens reference, namely that the system of reducing noise images by using initial scanning parameters and finding a difference between the first scanning parameters and second scanning parameters in various medical imaging modalities, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stevens system to accommodate a magnetic resonance imaging (MRI) system according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Stevens (refer for example to paragraphs [0054] and [0057]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.



Allowable Subject Matter
Claims 2-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li, Zhou and Warntjes all disclose systems similar to applicant’s claimed invention.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 17, 2022